               IN THE UNITED STATES DISTRICT
            COURT FOR THE DISTRICT OF COLORADO
                   Judge Daniel D. Domenico

Case No. 18-cv-03225-DDD-STV

NICOLE PEREZ and
KENNETH DURAN, for themselves and their minor daughter
ISABELLA DURAN,

        Plaintiffs,

v.

FCA USA LLC, aka FIAT CHRYSLER AUTOMOBILES;
and DOES 1 through 100, inclusive,

        Defendants.


                                  ORDER


     This matter is before the Court on the Motion to Dismiss Pursuant
to Rule 12(b)(2) and 12(b)(6) filed by Defendant FCA USA LLC (“FCA”).
(Doc. 10.) Among other things, the motion contends that this Court lacks
personal jurisdiction over FCA and that this case must therefore be dis-
missed under Fed. R. Civ. P. 12(b)(2). For the reasons set forth below,
the Court agrees.

                             BACKGROUND
     This case arises from a tragic accident in which Plaintiff Isabella Du-
ran, who was three years old at the time, was asphyxiated by the power
window of her grandmother’s 2005 Chrysler Town & Country Minivan.
Isabella suffered brain damage and was rendered quadriplegic. Plain-
tiffs bring this action against FCA and Does 1 – 100 for strict liability,
strict liability – misrepresentation, negligence, breach of express and
implied warranties, violation of the Colorado Consumer Protection Act,
and infliction of emotional distress.

    Although the accident occurred in Colorado, it is undisputed that the
minivan was not designed, manufactured, or originally sold in Colorado,
and neither FCA nor its predecessor 1 has ever had any vehicle manufac-
turing in Colorado. The minivan was initially sold to Forest Lake Chrys-
ler in Minnesota on February 10, 2005, and was then shipped on the
same day to National Rent-a-Car in Indianapolis. Six months later, the
minivan was sold to a dealership in Grand Rapids, Michigan without
the involvement of FCA or its predecessor. Later in 2005, the minivan
was purchased by an individual with no relation to this lawsuit. The
record is murky as to the minivan’s whereabouts after 2005, but there
is no dispute that eventually the minivan was purchased by Isabella’s
grandmother in Colorado in 2014, again without the involvement of
FCA.

    Plaintiffs’ Complaint alleges, and this Court accepts as true for pre-
sent purposes, that “at all times relevant to this action, [FCA] engaged
in the use, sale, labeling, marketing, promotion, servicing, and/or distri-
bution of motor vehicles and/or vehicle parts in Colorado.” (Doc. 20 at 3.)
FCA has at least 24 affiliated dealers in Colorado, markets heavily in
Colorado, and sells thousands of vehicles in Colorado. FCA also has part-
nered with the Lincoln College of Technology Denver Campus to train
more technicians and mechanics to supply its Colorado dealers with
staff trained to fix Chrysler vehicles, including the type of vehicle at is-
sue in this case.


1  The briefing describes in some detail how Chrysler Group, LLC (“Old
Chrysler”) went into bankruptcy in 2009 and sold its assets to a newly
formed entity known as FCA US. For purposes of this Order, when the
Court refers to FCA, it refers to its predecessors as well.
                                     2
                               ANALYSIS
I. Standard of Review
   Where a defendant raises a timely challenge contesting personal ju-
risdiction, the plaintiff bears the burden of establishing that there is
personal jurisdiction over the defendant. Overton v. United States, 925
F.2d 1282, 1283 (10th Cir. 1991). In order to defeat a motion premised
on the basis of affidavits and other written materials, the plaintiff need
only make a prima facie showing of personal jurisdiction. OMI Holdings,
Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998). A
prima facie showing is made where the plaintiff has demonstrated facts
that, if true, would support jurisdiction over the defendant. Id.

II. Specific Jurisdiction
   To establish that the Court has personal jurisdiction over FCA,
Plaintiffs must show that jurisdiction is “legitimate under the laws of
the forum state and that the exercise of jurisdiction does not offend the
due process clause of the Fourteenth Amendment.” Employers Mut. Cas.
Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1159 (10th Cir. 2010). Colo-
rado’s long-arm statute confers maximum jurisdiction consistent with
due process, so “the inquiry becomes whether the exercise of personal
jurisdiction over the defendant comports with constitutional due process
demands.” Electronic Payment Sys. v. Electronic Payment Solutions of
Am., 14-cv-02624-WYD-MEH, 2015 WL 5444278, at *3 (D. Colo. Sept.
16, 2015).

   In order to exercise personal jurisdiction, the out-of-state defendant
must have “minimum contacts” with the forum state such that the exer-
cise of jurisdiction does not “offend traditional notions of fair play and
substantial justice.” International Shoe v. Washington, 326 U.S. 310,
323 (1945). The minimum contacts standard may be met by establishing
general jurisdiction or specific jurisdiction. General jurisdiction requires

                                     3
the defendant’s contacts with the forum state to be continuous and sys-
tematic. Plaintiffs in this case do not argue that general jurisdiction over
FCA exists in Colorado. See Daimler AG v. Bauman, 571 U.S. 117, 128
(2014) (“Since International Shoe, specific jurisdiction has become the
centerpiece of modern jurisdiction theory, while general jurisdiction [has
played] a reduced role.” (internal quotations omitted)).

   Plaintiffs instead argue that the facts establish the minimum con-
tacts required for specific jurisdiction. The relevant test for specific ju-
risdiction encompasses two requirements: (i) that the defendant must
have purposefully directed its activities at residents of the forum state,
and (ii) that the plaintiff’s injuries must arise out of or relate to the de-
fendant’s forum-related activities. E.g., Old Republic Ins. Co. v. Conti-
nental Motors, 877 F.3d 895, 904 (10th Cir. 2017); In re Application to
Enforce Admin. Subpoenas Duces Tecum of S.E.C. v. Knowles, 87 F.3d
413, 418 (10th Cir. 1996). Both requirements must be met. Kuenzle v.
HTM Sport-Und Freizeitgerate AG, 102 F.3d 453, 456 (10th Cir. 1996).

   FCA’s argument focuses on the second. It argues that Plaintiff’s
claims do not arise out of or relate to FCA’s activities in the State of
Colorado. In order for a court to exercise specific jurisdiction over a
claim, there must be a connection between the claim and the defendant’s
activity in the forum State. See Bristol–Myers Squibb Co. v. Super. Ct.
of Cal., 137 S. Ct. 1773, 1781 (2017) (quoting Goodyear Dunlop Tires Op-
erations, S.A. v. Brown, 564 U.S. 915, 919 (2011))). “When there is no
such connection, specific jurisdiction is lacking regardless of the extent
of a defendant’s unconnected activities in the State.” Id. Thus, “even reg-
ularly occurring sales of a product in a State do not justify the exercise
of jurisdiction over a claim unrelated to those sales.” Goodyear, 564 U.S.
at 930 n.6.



                                     4
   FCA is correct. Plaintiffs’ claims do not arise out of or relate to FCA’s
activities in Colorado. If the underlying injury would have occurred even
in the absence of the defendant’s forum-related activities, then the claim
does not arise out of or relate to those activities. Kuenzle, 102 F.3d at
456-57 (citing Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d 267,
271-72 (9th Cir. 1996)). That is exactly the case here. The minivan was
manufactured in Canada and sold to a rental car company in Indianap-
olis in 2005. Nine years later, Isabella’s grandmother purchased the
minivan in Colorado from a party well removed from FCA. In between,
the minivan had made its way through a series of sales from Indianap-
olis to Michigan to Colorado, all without FCA’s involvement.

   The forum-related activities Plaintiffs point to here—including
FCA’s “use, sale, labeling, marketing, promotion, servicing, and/or dis-
tribution of motor vehicles and/or vehicle parts in Colorado,” (Doc. 20 at
3)—are unrelated to the injuries Isabella and her parents sustained or
to the arrival in Colorado of the minivan that allegedly caused them.
Those activities, therefore, cannot support specific jurisdiction over
FCA.

   Plaintiffs also briefly argue that their claims arise out of FCA’s Col-
orado activities because the accident occurred in Colorado and the re-
sulting injuries were sustained by Colorado residents. (Doc. 20 at 8.) But
that argument “improperly attributes a plaintiff’s forum connections to
the defendants and makes those connections ‘decisive’ in the jurisdic-
tional analysis.” Walden v. Fiore, 571 U.S. 277, 289 (2014). As the Colo-
rado Court of Appeals has held, allegations that the defendants commit-
ted torts against plaintiffs in Colorado, and that the harm from those
torts was experienced in Colorado, is insufficient to establish minimum
contacts for personal jurisdiction. Giduck v. Niblett, 408 P.3d 856, 864
(Colo. App. 2014) (citing Walden, 571 U.S. at 286).

                                     5
    Plaintiffs have not alleged facts which would support that their spe-
cific claims arise out of or relate to FCA’s activities in this State. Accord-
ingly, they have not established minimum contacts sufficient to support
specific jurisdiction over FCA.

                              CONCLUSION
    For the foregoing reasons, the Court holds that it does not have per-
sonal jurisdiction over Defendant FCA USA LLC. The Court therefore
GRANTS the motion to dismiss filed by FCA (Doc. 10), and this case is
DISMISSED without prejudice. 2

    DATED: November 20, 2019.

                                          BY THE COURT:



                                          _______________________
                                          Daniel D. Domenico
                                          United States District Judge




2 Dismissal of the entire case is appropriate despite Plaintiffs’ having
named 100 “Doe” defendants. See Fiore v. Walden, 748 F.3d 1304 (9th
Cir. 2014) (on remand from U.S. Supreme Court, directing district court
to dismiss entire case based on lack of personal jurisdiction over named
defendant despite remaining unnamed defendants); Roper v. Grayson,
81 F.3d 124, 126 (10th Cir. 1996 (courts generally recognize the ability
of a plaintiff to use unnamed defendants, but only where “plaintiff pro-
vides an adequate description . . . sufficient to identify the person in-
volved so process can be served”).
                                      6
